DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Application filed December 29, 2020, as a Divisional of Ser. No. 16/102,110, is acknowledged.  Claims 1- 20 are pending.
Action on merits of claims 1-20 follows.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 29, 2020 has been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
A VERTICAL FIELD EFFECT TRANSISTOR (VFET) HAVING A BOTTOM SPACER PATTERN FORMED ON A BOTTOM SOURCE/DRAIN REGION AND ADJACENT TO BOTTOM SOURCE/DRAIN JUNCTION REGION  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4, 6-8, 10-13, 15-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHENG et al. (US Patent No. 9,991,365) of record.
With respect to claim 1, CHENG teaches a semiconductor device as claimed, including: 
a vertical transistor comprising a source/drain junction region on a semiconductor substrate (110); 
bottom source/drain regions (115) disposed adjacent the source/drain junction region; and 
a bottom spacer pattern comprising first bottom spacers (131) disposed on lateral sides of the source/drain junction region, and second bottom spacers (146) disposed on lateral sides of the first bottom spacers (131); 
wherein the first (131) and second (146) bottom spacers are formed on top of the bottom source/drain regions (115); and 
wherein top surfaces of first bottom spacers (131) have a planar profile, and top surfaces of the second bottom spacers (146) have a concave shape. (See FIG. 13, 18).

With respect to claim 10, CHENG teaches a semiconductor device as claimed, including: 
a vertical channel region (111) comprising a source/drain junction region at a bottom portion of the vertical channel region (111); 
a bottom source/drain region (115) disposed adjacent the source/drain junction region; and 
a bottom spacer pattern comprising a first bottom spacer (131) disposed on a side of the source/drain junction region, and a second bottom spacer (146) disposed on a side of the first bottom spacer (131); 

wherein a top surface of first bottom spacer (131) has a planar profile, and a portion of a top surface of the second bottom spacer (146) has a concave shape. (See FIGs. 13, 18).

With respect to claim 19, CHENG teaches a semiconductor device as claimed, including: 
a fin (111) comprising a source/drain junction region at a bottom portion of the fin (111); 
a bottom source/drain region (115) disposed adjacent the source/drain junction region;  and 
a bottom spacer pattern comprising a first (131) bottom spacer disposed on a side of the source/drain junction region, and a second bottom spacer (146) disposed on a side of the first bottom spacer (146); 
wherein the first (131) and second (146) bottom spacers are formed on a top surface of the bottom source/drain region (115); and 
wherein a top surface of first bottom spacer (131) has a planar profile, and a portion of a top surface of the second bottom spacer (146) has a concave shape. (See FIGs. 13, 18). 

With respect to claims 2, 11, the semiconductor device of CHENG further comprising a gate structure disposed on the bottom spacer pattern, wherein the gate structure comprises a dielectric layer (170) and at least one metal layer (180).   
With respect to claims 3, 12, a shape of the dielectric layer (170) conforms to shapes of the top surfaces of the first (131) and second (146) bottom spacers. 

With respect to claims 6, 15, a shape of the at least one metal layer (180) conforms to shapes of the top surfaces of the first (131) and second (146) bottom spacers. 
With respect to claims 7, 16 and 20, the first bottom spacers (131) are disposed between the source/drain junction region and the second bottom spacers (146). 
With respect to claims 8, 17, at least part of the top surfaces of the first bottom spacers (131) are at different heights than at least part of the top surfaces of the second bottom spacers (146). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CHENG ‘365 as applied to claims 1, 4, 10 and 13 above, and further in view of CHENG et al. (US Patent No. 9,627,511) of record.
With respect to claims 5 and 14, CHENG ‘365 teaches the semiconductor device as described in claim 4 and 13 above including the dielectric layer (170) contacts the top surfaces of the first (131) and second (146) bottom spacers. 

However, CHENG ‘511 teaches a semiconductor device including: 
a gate structure disposed on the bottom spacer pattern, wherein the gate structure comprises a dielectric layer (53) and at least one metal layer (60);
a shape of the dielectric layer (53) conforms to shapes of the top surfaces of first (202) and second (43) bottom spacers; 
wherein the dielectric layer (53) contacts the top surfaces of the first (202) and second (43) bottom spacers, 
wherein the dielectric layer (53) further contacts a portion of the source/drain junction region. (See FIG. 7). 
 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the dielectric layer of CHENG’ 365 further contacting the portion of the source/drain junction region as taught by CHENG ‘511 for the same intended purpose of insulate the gate metal from the channel region. 
  
With respect to claims 9, 18, in view of CHENG ‘511, a width of first bottom spacers (202) along top surfaces of the bottom source/drain regions (30) is less than a width of second bottom spacers (42) along the top surfaces of the bottom source/drain regions (30).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/Primary Examiner, Art Unit 2829